ON MOTION
CLEVENGER, Circuit Judge.

ORDER

The Office of Personnel Management moves to waive Fed. Cir. R. 27(f) and to dismiss Judy Coleman’s petition for review for lack of jurisdiction. Coleman has not responded.
The Merit Systems Protection Board affirmed OPM’s disallowance of Coleman’s application for disability benefits. Coleman petitioned this court for review.
Although we generally have subject matter jurisdiction over a petition for review of a Board affirmance of an OPM disability benefit denial, our review is limited by statute. See 5 U.S.C. § 8347(d)(2). In her informal brief, Coleman challenges only the factual determination that she did not show that she is disabled for purposes of receiving disability benefits. Pursuant to 5 U.S.C. § 8347 and Lindahl v. Office of Personnel Management, 470 U.S. 768, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), this court has no jurisdiction to review that issue. See Lindahl, 470 U.S. at 791 (“the factual underpinnings of [5 U.S.C.] § 8347 disability determinations may not be judicially reviewed”); Anthony v. Office of Personnel Management, 58 F.3d 620, 626 (Fed.Cir.1995) (holding this court’s review of disability determinations limited to deciding whether “there has been a substantial departure from important procedural rights” or error of law; and precluded as to factual underpinnings).
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to dismiss is granted.
(3) Each side shall bear its own costs.